Title: To Thomas Jefferson from Stephen Cathalan, Jr., 12 April 1789
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 12th. april 1789

Your Excellency will excuse me, if I have a too long time postponed of reppling to your most esteemed lines; I know I am in fault and will not make any appology.
I still hoped it would be possible to venture some olive trees to America this Season, but the cold returning again in february, which has continued to Ice, till the last weeck, we apprehend they are allmost killed, which will be a great loss for all the Southern provinces of France.
In such unhappy circumstance, my Gardener M. Nesmes (his Son is the Bearer of a Letter of introduction to you) advised me to postpone till next year the Shipment; and I have only Shipped the trees as per notte here inclosed, amounting to £152, which if found right, you will when convenient, send to Messrs. Abbema & Cie. of Paris who will make a receipt for my account.
You will find here inclosed, the Bill of Loading on the French Vessel Marie Antoinette Capn. Legier Bound to Baltimore, who departed only in the last week, being detained here by the Contrary Winds. Mr. Hall, intended to take his passage on that vessel, but he will go by another vessel. I have recommended those trees to the Second Mate, who has been before on my own vessel.
I have wrotte to Messrs. Robt. Gilmor & Co. of Baltimore, that on the arival, they must dispatch them to Mr. Wm. Drayton or Messrs. Braylsford & Morris of Charlestown.
I had the pleasure of having here, Mr. Short, Mr. Rutlelegde and  Mr. Russel, to whom I render’d the Services in my Power, during their short stay in the last weeck.
You will have heard of a Mutinery arised here the 23th. and 24th. ulto. on account of the dearness of Bread and flesh, which were taxed very high, by our Municipality since great many year, that tax being sufficient to pay the royal imposition on this Town, and all the public charges, pavments and repairs of the public works.
That tax appears very unpopular, but by the Situation of Marseilles, filled with an immense abode of Foreigners, by Sea and Land, the Ships provisions being Subject to that duty, when purchased here, and the Salaries or workmanship being calculated on that tax, it became unsupportable, but when the prices of wheat and flesh rised to a too high Pitch and at same time the rigorous winter with contrary winds, detained near of 3 Months the arivals of vessels in this harbour, the trade of Course was inactive, and the common people, had no work; the charities tho’ abundant, were insufficient, and very often the most necessitous disdain such supply.
The result of that mutinery ended very happily, without troops nor arms, in lowering the prices of Bread and flesh and taking off the duties, and Breaking the farms and farmers of the Town, these being accused of having exacted the people.
The hotel of the intendant of Provence, the houses of the lord Mayor and the advocate alderman were beseiged as well as the Farm house, the windows Glasses and some triffling house furniture, were distroyed. But these are in horror amongst the people, and if they were to return again in this place, it is to be apprehended that a more Serious Sedition would arise.
The young gentlemen with the Porters alone, have peacified all by persuasion of firmness, they since make the watch in the night against robbers and everything is quite since.
I have received via of Gibr. about 400 Blls. of Flour, of which I have sold a Part at 40₶ p. Brl. but the quality being altered in the passage, the Bakers appears disgusted, and since 15 days, I have not sold one Barrel.
The premium is not paid here in Marseilles because this place is lucked as a foreing Port, but when we import in france, we receive it ready money; the prices are here calculated on that favor, and the aldermans here have wisely determined to lett the trade of corn free for the importation to and reexportation in France or other kingdoms, because if they had forbidden the extraction, the  Merchants would not order any Cargoes this way, and famine would soon insue. American wheat would obtain 29 to 41 pr. charge, (one English quarter makes here one Charge and ¾). I hope, via Cadiz, that I will receive soon some American Cargoes.
We have here about 1000 hogd. Tobacco unsold. The farmers says that the Manufactory of Cette is provided for 4 years, and that if the holders will shipt it for the northern Ports, then they will see what they will do, when arived there. That is not right. I am fortunate that I have none on hands.
They writte me from Philada. that Mr. Barclay pays no Body, and probably will satisfy his creditors, with an act of insolvability; they have sued him at Law in my name; if Congress, has money to pay to him, I would be much obliged to you, if you make application, that this summ, ought to be applied to the creditors, who have advanced money to him, on the Confidence, that a Public man, would not fail.
The nomination of our deputies to the etats Generaux is made;

clergé
M. L’Abbé devilleneuve-Bargemont Comte of the royal abbey of St. Victor.
M. Labbé Davin, ch[anoine] of the Parish St. Martin.

 Nobility.
M. de Cypières
M. de Sineti. [Sinéty]

 Tiers Etat.
M. Michel Roussier Negt.
M. Louis Lejeans ainé Negt.
M. delabat Negt. Soap Manufacturer.

M. Le Comte de Mirabeau, but M. de Mirabeau, being named deputy for Aix, Mr. André Liquier Negt. has been named in his place.
M. Louis LeJeans ainé, is for the second time one of the 8 members of our Chambre du Commerce. He is maternal uncle of my wife, and the same whom your Excy. has seen at his house, w[h]ere is the picture of the vesuvius; he has been charged of the redaction of Memoirs for the advancement of american trade with Marseilles for the ministry.
He goes to Paris in Company of his wife and my Brother in Law. I will take the liberty of giving a Letter of introduction, and I hope  that the result of your acquaintance, will be beneficial to the american trade.
You know perhaps that our Board of Trade is always consulted for Barbarian affairs, and now it appears to me that it is the case to ask the mediation of France for your peace with Barbary. Our growing crops has a very Bad prospect in Provence and Languedoc, and the united states can’t supply Southern France, if peace is not made.
I will not keep you more this letter being too tiresome. All my family presents you their respects.
I remain very respectfully Sir of your Excellency the most obedient & humble devoted Servant

Stephen Cathalan Junr.


American fish oil enters according the new arret. I have sold mine to Sangrain for this place.

